      Case 1:18-cv-08079-ALC-SDA Document 74 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Luis Agapito, on behalf of himself and                              6/29/2020
 others similarly situated,

                                 Plaintiff,                 1:18-cv-08079 (ALC) (SDA)

                     -against-                              ORDER

 Amir Ram Bagels, Inc. d/b/a Tal Bagels et al.,

                                 Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties are directed to file a joint letter regarding the status of mediation no later

than July 6, 2020.

SO ORDERED.

DATED:         New York, New York
               June 29, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
